Citation Nr: 1704937	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  14-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Tracy K. Alsup, Attorney-at-Law



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel





INTRODUCTION

The appellant served on active duty from October 2010 to January 2013.   He served in Afghanistan and received a Combat Infantryman Badge among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of the case is currently with the RO in San Diego, California.

In his October 2014 Form 9, the appellant requested a hearing before the Board; however, in an August 2016 statement, he withdrew that request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Service department records show an upgrade of the character of discharge to "under honorable conditions."


CONCLUSION OF LAW

The character of the appellant's discharge from military service does not constitute a bar to payment of VA compensation benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

In order to qualify for VA benefits, an appellant must demonstrate that he has the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

Here, the appellant entered service in October 2010.  The evidence indicates he was originally discharged under other than honorable conditions for misconduct due to drug abuse on January 16, 2013.  Following his appeal, in April 2015, the Army Discharge Review Board examined the appellant's record of service during his period of enlistment and determined that the characterization of service was too harsh based on the length and quality of the appellant's service, to include combat service in Afghanistan and the medical circumstances surrounding his discharge (i.e., the record shows the appellant was referred by the Army to two civilian mental health facilities which diagnosed him with posttraumatic stress disorder, traumatic brain injury, mood disorder, anxiety disorder and a panic disorder and he was prescribed medication for treatment).  It was determined that the character of discharge was inequitable and it was upgraded to under honorable conditions.

The United States Court of Appeals for Veterans Claims has held that a service department's determinations as to an individual's service are binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  In this case, the service department has determined that the appellant's discharge was not dishonorable.  Hence, he is eligible for benefits.  








ORDER

The character of the appellant's discharge from military service does not constitute a bar to entitlement to VA compensation benefits.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


